UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ABDULKADIR ALI HASSAN,                  
                          Petitioner,
                v.
                                                 No. 00-1445
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
                      Respondent.
                                        
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A28-072-018)

                     Submitted: August 31, 2000

                     Decided: October 23, 2000

 Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                            COUNSEL

Diane McHugh-Martinez, LAW OFFICE OF MCHUGH-
MARTINEZ, Washington, D.C., for Petitioner. David W. Ogden,
Acting Assistant Attorney General, Richard M. Evans, Assistant
Director, Joseph W. Ciolino, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                           HASSAN v. INS

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Abdulkadir Ali Hassan petitions for review of a final order of the
Board of Immigration Appeals (Board) denying his application for
suspension of deportation and his motion to reopen. Hassan first con-
tends that the Board abused its discretion in denying him relief in the
form of suspension of deportation when it found he did not merit
relief as a matter of discretion. Under § 309(c)(4)(E) of the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009, we lack jurisdiction
to review the Board’s discretionary decision to deny relief. See Kalaw
v. INS, 133 F.3d 1147, 1152 (9th Cir. 1997). Thus, we dismiss as to
this claim.

   Hassan next asserts that the Board abused its discretion in denying
his motion to reopen. We have reviewed the record and the Board’s
decision and find that the Board did not abuse its discretion in deny-
ing the motion. See Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999);
Ghosh v. Attorney Gen., 629 F.2d 987, 989 (4th Cir. 1980); Matter
of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988); Matter of Rivera-
Claros, Int. Dec. 3296 (BIA 1996); 8 C.F.R. § 3.2(c)(2000). We
accordingly affirm the Board’s denial of relief on this claim. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                       DISMISSED IN PART, AFFIRMED IN PART
                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ABDULKADIR ALI HASSAN,                  
                          Petitioner,
                v.
                                                 No. 00-1445
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
                      Respondent.
                                        
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A28-072-018)

                     Submitted: August 31, 2000

                     Decided: October 23, 2000

 Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                            COUNSEL

Diane McHugh-Martinez, LAW OFFICE OF MCHUGH-
MARTINEZ, Washington, D.C., for Petitioner. David W. Ogden,
Acting Assistant Attorney General, Richard M. Evans, Assistant
Director, Joseph W. Ciolino, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                           HASSAN v. INS

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Abdulkadir Ali Hassan petitions for review of a final order of the
Board of Immigration Appeals (Board) denying his application for
suspension of deportation and his motion to reopen. Hassan first con-
tends that the Board abused its discretion in denying him relief in the
form of suspension of deportation when it found he did not merit
relief as a matter of discretion. Under § 309(c)(4)(E) of the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009, we lack jurisdiction
to review the Board’s discretionary decision to deny relief. See Kalaw
v. INS, 133 F.3d 1147, 1152 (9th Cir. 1997). Thus, we dismiss as to
this claim.

   Hassan next asserts that the Board abused its discretion in denying
his motion to reopen. We have reviewed the record and the Board’s
decision and find that the Board did not abuse its discretion in deny-
ing the motion. See Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999);
Ghosh v. Attorney Gen., 629 F.2d 987, 989 (4th Cir. 1980); Matter
of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988); Matter of Rivera-
Claros, Int. Dec. 3296 (BIA 1996); 8 C.F.R. § 3.2(c)(2000). We
accordingly affirm the Board’s denial of relief on this claim. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                       DISMISSED IN PART, AFFIRMED IN PART